United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 1, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-30482
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ALFONZO MASON,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 3:00-CR-30019
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Alfonzo Mason, federal prisoner # 10614-035, appeals from

the district court’s denial of his motion for return of property

seized during a search by the Madison Parish (La.) Sheriff’s

Office in June 1999.    Mason specifically refers to a wallet and

$6,814.00 in cash.    This items were introduced as evidence

during Mason’s 2000 federal trial on drug-trafficking charges;

after the convictions were vacated by this court in 2002, Mason

pleaded guilty to a federal drug-trafficking conspiracy count in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 05-30482
                                 -2-

2003 and is serving a 151-month prison sentence.   Except for

their use in the federal trial, the items sought by Mason have

been in the custody of state authorities since 2000, pursuant to

a state forfeiture order.

     In his FED. R. CRIM. P. 41(g) motion for return of property,

Mason contended that the seizure of the wallet and cash violated

his due process rights because he was not timely notified in

accordance with Louisiana law.   In denying equitable relief, the

district court adopted the reasoning of the Government, which had

argued that the court lacked jurisdiction to grant Mason

equitable relief when he had an adequate remedy under state law.

     We construe the Rule 41(g) motion as a civil action for

return of property because the criminal proceedings against Mason

have concluded.    See United States v. Robinson, 434 F.3d 357, 361

(5th Cir. 2005).   Such a lawsuit invokes the general equity

jurisdiction of the federal courts under 28 U.S.C. § 1331.

See Pena v. United States, 122 F.3d 3, 4 n.3 (5th Cir. 1997).

Equitable relief is not appropriate if the moving party has an

adequate remedy at law and will not suffer irreparable injury if

denied equitable relief.    Richey v. Smith, 515 F.2d 1239, 1243-44

(5th Cir. 1975).   “Whether to exercise [equitable] jurisdiction

in a given case is subject to the sound discretion of the

district court.”   Industrias Cardoen, Ltda. v. United States,

983 F.2d 49, 52 (5th Cir. 1993).
                            No. 05-30482
                                 -3-

       Citing Clymore v. United States, 164 F.3d 569 (10th Cir.

1999), Mason argues that the instant case falls into “limited

circumstances” in which a federal motion may used as a vehicle

for return of property held by state authorities.   Mason,

however, has failed to address the Government’s threshold

contention–-adopted as a conclusion by the district court in its

order denying his motion–-that he had an adequate remedy at state

law.    This is the same as if he had not appealed the basis of the

court’s legal ruling.    See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).    Mason has not

established that the district court abused its discretion in

declining to grant him equitable relief.    See Richey, 515 F.2d at

1243-44; see also Clymore, 164 F.3d at 571.

       Accordingly, we AFFIRM the judgment of the district court.